By the Court.
— The payment of the consideration-money may, certainly, be proved by parol evidence. The agreement being then executed by one of the parties, is not affected by the act of assembly;(b) and it is settled, that the English statute against frauds and perjuries was never extended to Pennsylvania. The act of assembly does not make a parol agreement for the sale of lands, void ; though it restricts the operation of the agreement, as to the acquisition of an interest in the land, and no title in fee-simple can be derived under it. But, certainly, an action will lie to recover damages for the non-performance of such an agreement. (c)
The objection to the evidence overruled.

5) Though the decision in this case is perfectly correct, yet the dictum of the court when ruling the question of evidence before them, must be attributed to the hurry of a jury-trial; for no aid from the doctrine of part performance could be necessary, in a case which depended for support, not upon the agreement being taken out of the operation of the act of assembly, by the equity arising from part performance of it, but upon the ground that the agreement was not rendered void by the act.


 Ewing v. Tees, 1 Binn. 460, in which Chief Justice Tilghman says, “in several cases at nisi prius, damages have been recovered on parol contracts for the sale of land.”2


 As to the measure of damages, see Ellet v. Paxson, 2 W. & S. 418; Meason v. Kaine, 63 Penn. St. 335; s. c. 67 Id. 126; Bouser v. Cessna, 62 Id. 148; Harris v. Harris, 70 Id. 170. If no expenses have been incurred on the faith of the agreement, only nominal damages are recoverable. McCafferty v. Griswold, 29 Pitts L. J. 269.